Citation Nr: 9926037	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 905	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected gunshot wound of the left thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973 and from May 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for a left 
eye disorder and assigned an initial noncompensable 
disability rating for service-connected gunshot wound of the 
left thigh.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
left eye disorder other than hyperopia which is not a 
disability for service connection purposes under the law.

2.  A service-connected gunshot wound of the left thigh is 
manifested by no objective residuals, not even a visible 
scar.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left eye disorder 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial compensable disability rating 
for service-connected gunshot wound of the left thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For A Left Eye Disorder.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may not be granted for congenital or developmental 
defects such as refractive error of the eye as a matter or 
law.  38 C.F.R. § 3.303(c) (1998); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

In this case, the veteran claimed that he sustained an injury 
to his eye in service.  Service medical records show that in 
April 1974 the veteran was seen for a laceration above the 
left eye and was treated with sutures.  In October 1980, the 
veteran reported for suture removal of multiple sutures over 
an eyelid, the left side of his face, and upper lip.  It was 
noted that the lacerations were healed.  The sutures were 
removed and the veteran was returned to duty.

At a VA ophthalmology examination in May 1997, the veteran 
provided a history of lacerations to the left brow 20 years 
earlier and complained of weakness of the left eye.  The 
examiner diagnosed hyperopia or farsightedness.  Hyperopia is 
a refractive error of the eye, and service connection may not 
be granted for congenital or developmental defects such as 
refractive error of the eye as a matter or law.  38 C.F.R. 
§ 3.303(c) (1998).  No medical evidence has been presented or 
secured to render plausible a claim that the veteran 
currently has a left eye disorder other than hyperopia which 
is not a disability for service connection purposes under the 
law.  Accordingly, the claim for service connection for a 
left eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a left eye disorder well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


Initial Compensable Rating For A Gunshot Wound Of The Left 
Thigh.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction also may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous.

The Board finds that in this case the August 1998 SOC is 
adequate because the RO did not characterize the issue as one 
for an "increased" rating but rather as one for an 
"evaluation greater than 0 percent" for the 
service-connected gunshot wound of the left thigh.  More 
importantly, the SOC provided the veteran with the 
appropriate regulations pertinent to his claim, and therefore 
the Board concludes that remand for another SOC is not 
necessary in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

With regard to the matter of evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran was discharged from active 
duty several years ago in 1980.  Therefore, the Board 
concludes that, where a veteran files a claim for service 
connection many years after separation from active service, 
the degree of disability that is contemporaneous with the 
claim for service connection -- and not a degree of 
disability manifested in service many years earlier -- is 
what must be assessed in assigning the initial disability 
rating because ratings are assigned based on current levels 
of disability.  Cf. Degmetich, 104 F. 3d at 1328.  Therefore, 
the more recent medical evidence will have much more 
probative value in this case in determining the degree of 
disability for the original or initial rating than will the 
service medical records dated years ago.

The service medical records reflect that the veteran was 
hospitalized from April 27, 1974, to May 6, 1974 for 
treatment of a gunshot wound of the left thigh.  An April 27, 
1974, x-ray report showed no evidence of free air or 
fractures.  A single metallic density was present in the 
buttocks.  The bullet was removed from the left thigh on 
April 29, 1974.  With regard to "surgery performed", it was 
noted, "Missile removed under 10 cal[iber]."  The veteran 
was given a profile for no standing over 15 minutes; no 
marching over 1/2 mile; and no lifting over 25 pounds for two 
weeks.  It was noted that there was no artery or nerve 
involvement from the bullet wound.

Two years later, in April 1976, the veteran was seen with 
complaints of a hard mass about golf ball size in the left 
inquinal area.  It was noted that the veteran had suffered 
from a gunshot wound two years before in the same area.  The 
veteran complained that the mass now caused pain and 
decreased range of motion for three or four days.  When seen 
by a doctor, the veteran related that he had had a small 
tender ulceration on the shaft of his penis for approximately 
one week which healed spontaneously three days earlier.  He 
then developed painful mass in the left inquinal region.  
Objectively, the doctor noted a scar on the shaft of the 
penis and a 3 cm. tender mass in the left inquinal region.  
The assessment was rule out chancroid.  

Approximately one week later, on April 26, 1976, the 
assessment was venereal disease.  The veteran was treated 
with antibiotics.  The next day, the assessment was groin 
infection with ulcer noted.  The veteran was seen on the 28th 
and 29th with the assessment of resolving groin infection.  
On April 30th, he complained of more pain after being sent to 
duty.  He was admitted for inpatient treatment for a week and 
a notation shows that he was admitted with abscess in the 
left groin which was treated medically with antibiotics and 
which healed.  He was returned to duty with limitations for 
seven days.

On a May 1998 VA examination report, the examiner recorded a 
history of the bullet wound in service as provided by the 
veteran.  The veteran reported that he did not have any 
problems until about two or three years earlier when he 
started having pain which he stated originates almost exactly 
at the site of the entry wound and radiates a little bit into 
the upper medial aspect of the thigh and lower abdomen.  He 
stated that the pain was made worse by standing or sitting 
for prolonged periods and by walking.  He reported that the 
pain occasionally wakes him up at night and was not relieved 
by Motrin.  He denied any paresthesia or motor weakness.  On 
physical examination of the left groin area, the veteran 
indicated to the doctor where the bullet entered but the 
doctor could not see any scar in the area.  The veteran 
stated the area was tender.  No masses were palpable and an 
exit wound was not apparent.  The veteran had recently had a 
perirectal abscess drained.  He used a cane in his left hand 
to walk and walked with a limp.  The doctor noted that there 
was no evidence of vascular injury to the articular 
circulation of the left leg.

Based on this evidence, the Board concludes that the 
service-connected gunshot wound of the left thigh is 
manifested currently by no objective residuals, not even a 
visible scar.  To warrant a compensable rating, there must be 
at a minimum a superficial scar which is tender and painful 
on objective demonstration or a scar which limits the 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, 7805 (1998).  The veteran's own assertions as to 
tenderness and limitation of function are not sufficient in 
themselves to warrant a compensable rating but must be 
demonstrated objectively on examination.  Accordingly, the 
Board concludes that the criteria for an initial compensable 
disability rating for service-connected gunshot wound of the 
left thigh have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7899-7805 (1998).  
In so concluding, the Board notes that this case does not 
warrant "staged" ratings because no fluctuation in a degree 
of resulting impairment from the service-connected condition 
has been shown.  Fenderson, 12 Vet. App. at 126.


ORDER

Service connection for a left eye disorder is denied.

An initial compensable rating for service-connected gunshot 
wound of the left thigh is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

